EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Edison International Rosemead, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 of Edison International, as listed below, of our report dated June 24, 2011, relating to the financial statements and supplemental schedule of the Edison 401(k) Savings Plan (the “Plan”) appearing in the Plan’s Annual Report on Form 11-K for the year ended December 31, 2010. Registration Form File No. Effective Date Form S-8 333-162989 November 9, 2009 Form S-8 333-129442 November 4, 2005 Form S-8 333-115802 May 24, 2004 Form S-8 333-101038 November 6, 2002 Form S-8 333-74240 November 30, 2001 /s/ BDO, USA, LLP BDO, USA, LLP Costa Mesa, California June 24, 2011
